
	

114 SRES 67 IS: Amending rule XXII of the Standing Rules of the Senate to revise the number of affirmative votes required to end debate on nominations.
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 67
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2015
			Mr. Alexander (for himself and Mr. Lee) submitted the following resolution; which was referred to the Committee on Rules and Administration
		
		RESOLUTION
		Amending rule XXII of the Standing Rules of the Senate to revise the number of affirmative votes
			 required to end debate on nominations.
	
	
 1.Cloture ruleThe second undesignated subparagraph of paragraph 2 of rule XXII of the Standing Rules of the Senate is amended by striking And if that question and all that follows through disposed of. and inserting the following: If the question is decided in the affirmative in the case of a nomination on the Executive Calendar by a majority of the Senators duly chosen and sworn; in the case of a measure or motion to amend the Senate rules by two-thirds of the Senators present and voting; and in the case of any other measure, motion, or matter, by three-fifths of the Senators duly chosen and sworn, then the foregoing measure, motion or matter pending before the Senate, or the unfinished business, upon which the question was decided in the affirmative shall be the unfinished business to the exclusion of all other business until disposed of..
		
